Case: 1:20-cv-05083 Document #: 11 Filed: 01/28/21 Page 1 of 1 PagelD #:41

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

FLO-TECH MECHANICAL SYSTEMS,
INC.,

Plaintiff, Case No. 1:20-cv-05083

Vv. Honorable Charles R. Norgle, Sr.

BETTER PLANS, INC. d/b/a
BETTERPLANS.NET,

Defendant.

 

DEFAULT JUDGMENT ORDER
1, Judgment by default is entered in favor of Plaintiff FLO-TECH MECHANICAL

SYSTEMS, INC. and against Defendant BETTER PLANS, INC. d/b/a BETTERPLANS.NET as

follows:
a. Statutory Damages $ 1,500.00
b. Attorney fees $ 3,812.50
c. Costs $ 585.75
2. Allowing judgement interest to be added per diem.

Dated: g , 2021

Entered:
/s/ Yl Vy
7 / J
